DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 1, 6-7, 12, 15, 27, and 29 is/are objected to because of the following informalities.  Appropriate correction is required:  
In claim(s) 1, the phrase ‘a device of a user’ should be amended to recite ‘a device of the [[a]] user’. 
In claim(s) 6, the phrase ‘the stethoscope or electrocardiogram is configured’ should be amended to recite ‘the stethoscope or the electrocardiogram device is configured’. 
In claim(s) 7, the phrase ‘a ratio of high-density lipoprotein cholesterol level to low-density lipoprotein cholesterol level’ should be amended to recite ‘a ratio of the high-density lipoprotein cholesterol level to the low-density lipoprotein cholesterol level’. 
In claim(s) 12, the option ‘(ii) individual physical health testing devices of the plurality of physical health testing devices’ should be amended to recite ‘(ii) the individual physical health testing devices of the plurality of physical health testing devices’. 
In claim(s) 15, the phrase ‘raw measurements from a user’ should be amended to recite ‘raw measurements from the user’. 
the [[a]] user device’. 
The body of claim(s) 27 should be amended to recite ‘after establishing a wireless connection with the first physical health testing device, the communications hub is configured to disband the wireless connection of the first physical health testing device with the device of the user'  in order to clarify which connection is being disbanded.  
	In claim(s) 29, the phrase ‘if further configured’ should be amended to recite ‘is [[if]] further configured’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 23 recites 
‘the communications hub is further configured to receive the physical health data from the first physical health testing device and, without further processing the physical health data, to transmit the physical health data to the device of the user’ (emphasis). 

In the context of the claim as a whole, and when read in light of the specification, it is not clear what the modifier ‘without further processing’ encompasses.  Being that, under BRI, ‘processing’ encompasses a broad variety of data handling, organizing, and modification — ‘processing’ can even be as simple as reassigning or moving data — the specific exclusion of ‘further processing’ would, in effect, exclude virtually any further handling of the health data by the communications hub.  Any amount of handling or relay of the health data by the communications hub then onto the user device would require at least some amount of nominal processing (i.e., in the act of communicating the data to the user device).  Accordingly, the scope of the modifier ‘without further processing’ is in conflict with the scope of the preceding and subsequent claim language and encompasses an exclusion of function so broad as to be overbroad, illogical, and thereby indefinite.   
Being that the scope of claim 23 cannot be resolved in view of the ‘without’ clauses included therein, the claim is considered indefinite in its entirety.  In earnest advancement of prosecution – Examiner has provided a citation to what could be a comparable feature in the below prior art.  However, any complete and proper applicability of prior art can only be made upon resolution of the above issue of clarity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-7, 10, 12-14, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak (US 20200098461 A1 – previously cited) in  view of Toth (US 20150335288 A1 – previously cited). 

For claim 1, Macoviak teaches A modular physical health testing system [entire disclosure – see most preferably Figs. 9-17], comprising: 
a housing; [kit / briefcase (called ‘portable device’) housing depicted in Figs. 12-17]; 
a communications hub contained within the housing; [modules 93 having communications ability therewith — see most esp. communications components summarized in ¶140 and in further detail in ¶141 et seq.; more generally, all elements including diagnostic instrument modules shown in Figs. 9-17 have joint/discrete communication components which can constitute a communications hub when stored in the housing of the kit / briefcase — communications ‘hub’ configurations being depicted throughout numerous embodiments such as Figs. 10-11 and Figs. 15-17 where per ¶99 devices with attached sensors shown in Figs. 15-17 can include, be based on, or themselves be modified smartphones or other mobile computers]; 
a plurality of physical health testing devices storable within the housing; [medical devices / ‘biosensors’ depicted as stored in kit in esp. Figs. 12-17] wherein a first physical health testing device of the plurality of physical health testing devices has a sensor for detecting raw measurements from a user [any first of biosensors of ¶¶124-139 which generate biosignals];
and a software application configured to be operated on a device of a user local to or controlled by the user, [smartphone / tablet computer / laptop computer controller / display for use and input and review by user (called a subject in the reference) detailed as a central principle throughout the entire disclosure and all computerized embodiments – see at least Fig. 4, medical devices section of ¶¶91-113];  wherein —
each physical health testing device of the plurality of physical health testing devices is configured for wired or wireless communication with the communication hub, [wireless communication between all medical devices / biosensors and laptop / briefcase display kit as shown in Figs. 9-17 esp. Figs. 16-17 per ¶105, see also ¶¶121-122], 
the first physical health testing device is configured to transmit physical health data to the communications hub, [medical devices and biosensors (a subset of the devices) measuring health parameters and signals and wirelessly transmitting back to kit / briefcase hub (shown visually in Figs. 9-17) detailed in esp. ¶¶100-107 and ¶¶124-138], 
the communications hub is configured to wirelessly communicate with the device of the user, [e.g., configurations of esp. Figs. 9-11 where portable modules then communicate to central kit / briefcase / laptop and/or router (then onto network / server elements) where then the portable biosensor/device module 85/89/93 can include be a communication hub per ¶97 and ¶99 and the central briefcase / kit can be (inter alia) the user device], 
and in response to instructions received from the device of the user via the software application, the communications hub is configured to place individual physical health testing devices of the plurality of physical health testing devices in communication with the device of the user such that (i) communication between the device of the user and the individual physical health testing devices occurs via the communications hub and (ii) the physical health data of the user is viewable on a display of the device of the user. [see esp. ¶¶96-99 and ¶¶120-123 detailing communications between kit and computer / device modules including display per ¶98; further detail in ‘Biosensors’ section of ¶¶124-149]. 

Macoviak fails to teach a first physical health to process the raw measurements to generate physical health data and to (then) transmit the generated data to the communications hub.  
Toth teaches a modular system [abstract] comprising a plurality of health testing devices [patches shown in Fig. 1a per ¶431] where a first testing device has a sensor for detecting raw measurements from a user [sensors per ¶281 to generate signals], wherein the device is configured to process the raw measurements to generate physical health data [signal conditioning circuitry per ¶281 constitute(s), under BRI, a form of ‘signal processing’ (i.e., filtering, amplifying, de-noising)]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify a first health testing device of the plurality of health testing devices of Macoviak (e.g., the thermometer, scale, BP cuff etc.) to incorporate a signal processing and data generation function as taught by Toth (i.e., to incorporate amplifiers, pre-filters, de-noisers before transmission as in Macoviak ¶138) in order to enhance metric/parameter determination and generation (i.e., through signal improvement). As motivated by Toth ¶281. 

For claim 2, Macoviak teaches  The modular system of claim 1, wherein the housing includes a first portion and a second portion, and wherein the first portion is [laptop / briefcase configuration shown throughout Figs. 9-17 with closeable lid (i.e., top and bottom portions)]. 
Macoviak fails to teach the housing being specifically water-resistant.   However, Examiner takes official notice that making a kit housing water-resistant (or water-proof for that matter) would be well-known, routine, and predictable in the pertinent art at the time of filing.  

For claim 3, Macoviak teaches  The modular system of claim 1, wherein the housing is portable. [all / majority of embodiments of Figs. 9-17 are shown to be portable; more generally, portability is a central inventive principle throughout the entirety of the disclosure of Macoviak]. 

For claim 4, Macoviak teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a blood pressure monitor or a heart rate monitor; and the blood pressure monitor or the heart rate monitor is configured to generate blood pressure health data of the user, heart rate health data of the user, or both the blood pressure health data and the heart rate health data. [per Fig. 12, ¶101, and ¶126]. 

For claim 5, Macoviak teaches  The modular system of claim 1, wherein the plurality of physical health testing devices includes a thermometer configured to generate temperature health data of the user.  [per Fig. 12, ¶101, and ¶126].

For claim 6, Macoviak teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a stethoscope [¶129] or an electrocardiogram device [per ¶130, ¶136];
and the stethoscope or the electrocardiogram is configured to generate phonocardiogram health data of the user, electrocardiogram health data of the user, or both the phonocardiogram health data and the electrocardiogram health data. [¶¶129-136; Figs. 11-12]. 

For claim 7, Macoviak teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a blood test device [100] configured to generate blood health data of the user; [Fig. 13 per ¶102]; 
and the blood health data includes (a) a total cholesterol level, (b) a high-density lipoprotein cholesterol level, (c) a low-density lipoprotein cholesterol level, (d) a ratio of high-density lipoprotein cholesterol level to low-density lipoprotein cholesterol level, (e) a triglyceride level, (f) a lipids level, (g) a glucose level, (h) or any combination thereof. [per ¶131]. 

For claim 10, Macoviak teaches  The modular system of claim 1, wherein (a) the system, (b) the plurality of physical health testing devices, or (c) both the system and the plurality of physical health testing devices include (i) a scale configured to generate weight health data of the user, body mass index health data of the user, or both the weight health data and the body mass index health data; [¶126, ¶133]; 
(ii) a tape measure;
[per ¶116]; 
or (iv) any combination thereof. 

For claim 12, Macoviak teaches  The modular system of claim 1, further comprising the device of the user, wherein the device of the user is configured to communicate (a) wirelessly, (b) over a wire, or (c) both wirelessly and over the wire with (i) the communications hub, (ii) individual physical health testing devices of the plurality of physical health testing devices, or (iii) both the communications hub and the individual physical health testing devices; the device of the user includes the display and the software application; [see esp. ¶¶96-99 detailing communications between kit and computer / device modules including display per ¶98; further detail in ‘Biosensors’ section of ¶¶124-149]; 
and using the display, the software application is configured to present to the user (1) instructions for performing a physical exam using the plurality of physical health testing devices, (2) the physical health data of the user, or (3) both the instructions and the physical health data of the user. [instructions and results GUI throughout embodiments of Figs. 12-14 per ¶¶101-103, ¶¶117-119, and ¶134]. 

For claim 13, Macoviak teaches  The modular system of claim 12, wherein: the modular system further comprises one or more remote servers, one or more remote databases, or both the one or more remote servers and the one or more remote databases; and the communications hub, the device of the user, or both the [server / networks for EHR detailed throughout entire disclosure – see at least ¶58, ¶¶150-155]. 

For claim 14, Macoviak teaches  The modular system of claim 12, wherein the communications hub, the device of the user, or both the communications hub and the device of the user is/are configured to generate a code associated with an account of the user and to share the code with a healthcare professional for retrieval of all or a subset of the physical health data of the user. [EHR per ¶¶150-155]. 

For claim 21, Macoviak teaches  The modular system of claim 1, wherein the communications hub is configured to wirelessly communicate with the device of the user via a Bluetooth communication protocol. [per ¶23, ¶138, ¶373]. 

For claim 22, Macoviak teaches  The modular system of claim 1, wherein the communications hub is configured to wirelessly communicate with the device of the user within a personal area network or within a local area network. [network communications between kit and instrumentation are a central feature of all embodiments throughout entire disclosure of Macoviak which reasonably constitutes a PAN and/or LAN – see at least ¶138, ¶¶140-149]. 

For claim 23, Macoviak teaches  The modular system of claim 1, wherein the communications hub is further configured to receive the physical health data from the first physical health testing device and, without further processing the physical health data, to transmit the physical health data to the device of the user. (see Examiner’s note regarding §112(b) issue with this claim) [consider at least relay of sensor data per ¶¶124-135 via wireless and/or NFC per Figs. 16-17 and ¶¶106-107]. 

For claim 24, Macoviak teaches  The modular system of claim 1, wherein the housing is physically separate from the device of the user. [e.g., smartphone example per ¶373; more generally see throughout ¶61]. 	

For claim 25, Macoviak teaches  The modular system of claim 1, wherein the first physical health testing device is configured to wirelessly transmit the physical health data to the communications hub. [wireless communication between all medical devices / biosensors and laptop / briefcase display kit as shown in Figs. 9-17 esp. Figs. 16-17 per ¶105, see also ¶¶121-122]. 

For claim 26, Macoviak teaches  The modular system of claim 1, wherein the communications hub is further configured to establish a wireless connection with the first physical health testing device in response to the instructions received from the device of the user via the software application. [software to connect to user’s phone per ¶373]. 

For claim 27, Macoviak teaches  The modular system of claim 1, wherein, after establishing a wireless connection with the first physical health testing device, the communications hub is configured to disband the wireless connection with the device of the user. [all electronic elements of Macoviak (including thereby communications componentry, biosensors, and the separate mobile devices of ¶61 and ¶99), are necessarily configured for powering off such that, under BRI, any one electronic element, including the communications hub, could optionally be powered off after being connected to the other elements.  To wit: the function of claim(s) 27 could be achieved merely by turning off the communication hub or the user device (i.e., smartphone)]. 
(Examiner notes: the above interpretation is only proper due to the lack of conditionality to the ‘disbanding’ limited by claim(s) 27 and the claim(s) being a device / apparatus claim(s).  As a potential means by which to distinguish from the applied references (Macoviak in particular), Examiner suggests amending the claim(s) to, by way of general example, limit the sequence by which the disbanding occurs: such as (1) disbanding during a continuous use of the device; or (2) disbanding after wirelessly connecting but before the health data is generated/transmitted — contingent on proper support by this application’s original disclosure.  Additionally/alternately, the feature limited in claim(s) 27 may be more properly distinguishing from the Macoviak reference if incorporated into the method claims of claim(s) 15-20 and thereby requiring a more “intentional” teaching by Macoviak of disbanding a connection after establishing another connection (as opposed to a lower bar of being functionally capable of doing so as in a device/apparatus claim(s) citation). 

For claim 28, Macoviak teaches  The modular system of claim 1, wherein the communications hub is further configured, after receiving the physical health data from the first physical health testing device, to establish a wireless connection with the device of the user. [wireless communication between modules and central laptop per Figs. 16-17 and ¶¶105-106, including thereby during acquisition of data, such that the wireless/NFC embodiments of Figs. 16-17 constitute(s), under BRI, a form of the hub(s) establishing a wireless connection (i.e., communication of results) once biosensors connected to the hub(s) measure their respective signal(s)]. 

For claim 29, Macoviak teaches  The modular system of claim 1, wherein the first physical health testing device is further configured, after generating the physical health data, to enable wireless communication such that the communications hub can establish a wireless connection with the first physical health testing device for receiving the physical health data from the first physical health testing device. [per ¶138, data communication via wireless protocols including storing in biosensor to later communicate to hub / personal device components when reconnected]. 

For claim(s) 30, Macoviak fails to teach the first physical health testing device includes a display for viewing the physical health data. However, consider that Macoviak does teach a variety of embodiments where the communications hub, the user device, and other modular elements do include a display as in Figs. 9-10 and 13-17 and ¶¶98-99.  Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the first health test device of Macoviak to incorporate a display as a simple substitution of one element (the device without a display) for another (the device with a display) to obtain predictable results (displaying the measured metric / signal).  See MPEP § 2143. 

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak in view of Toth and Ou (US 20180114601 A1 – cited previously).

For claim 15, Macoviak teaches  A method for generating a physical exam report of a user, [entire disclosure – see esp. Figs. 9-17 and EHR section of ¶¶150-155], the method comprising: 
providing a software application on a user device, wherein the user device is obtained by a user prior to obtaining a modular physical health testing system and is separate and spaced apart from the modular physical health testing system; [smartphone (i.e., of subject) per ¶99 and (perhaps most explicitly) ¶333 detailing a subject’s ‘personal phone’ (i.e., a subject utilizing their own smartphone for interface with the testing embodiment including of Fig. 9 per ¶331)]; 
generating physical health data of the user using the modular physical health testing system, [per ¶¶91-139] wherein — 
the modular physical health testing system includes a housing, [kit / briefcase (called ‘portable device’) housing depicted in Figs. 12-17], a plurality of physical health testing devices storable within the housing, [medical devices / ‘biosensors’ depicted as stored in kit in esp. Figs. 12-17], and the communications hub contained within the housing, [see most esp. communications components summarized in ¶140 and in further detail in ¶141 et seq.; more generally, all elements including diagnostic instrument modules shown in Figs. 9-17 have joint/discrete communication components which can constitute a communications hub when stored in the housing of the kit / briefcase — communications ‘hub’ configurations being depicted throughout numerous embodiments such as Figs. 10-11 and Figs. 15-17 where per ¶99 devices with attached sensors shown in Figs. 15-17 can include, be based on, or be modified smartphones or other mobile computers], 
each physical health testing device of the plurality of physical health testing devices (a) is in wired communication, wireless communication, or both wired communication and wireless communication, with the communications hub and (b) is configured to transmit generated physical health data to the communications hub, [wireless communication between all medical devices / biosensors and laptop / briefcase display kit as shown in Figs. 9-17 esp. Figs. 16-17 per ¶105, see also ¶¶121-122],
a first physical health testing device of the plurality of physical health testing devices has a sensor for detecting raw measurements from a user, [any first of biosensors of ¶¶124-139 which generate biosignals], and is further configured to wirelessly transmit data to the communications hub, [see esp. ¶138], 
the communications hub is configured to wirelessly communicate with a user device, [e.g., configurations of esp. Figs. 9-11 where portable modules then communicate to central kit / briefcase / laptop and/or router (then onto network / server elements) where then the portable biosensor/device module 85/89/93 can include be a communication hub per ¶97 and ¶99 and the central briefcase / kit can be (inter alia) the user device], and the communications hub is configured to place the user’s device in communication with individual physical health testing devices of the plurality of physical health testing devices such that (i) the user device controls the individual physical health the first physical health data from the first physical health testing device is communicated to the user device via the communications hub, and (iii) the generated physical health data of the user, including the first physical health data, is viewable on a display of the users device; [see esp. ¶¶96-99 and ¶¶120-123 detailing communications between kit and computer / device modules including display per ¶98; further detail in ‘Biosensors’ section of ¶¶124-149].

Macoviak fails to teach the first physical health testing device configured to process the raw measurements to generate physical health data and to (then) transmit the generated data to the communications hub.  
Toth teaches a modular system [abstract] comprising a plurality of health testing devices [patches shown in Fig. 1a per ¶431] where a first testing device has a sensor for detecting raw measurements from a user [sensors per ¶281 to generate signals], wherein the device is configured to process the raw measurements to generate physical health data [signal conditioning circuitry per ¶281 constitute(s), under BRI, a form of ‘signal processing’ (i.e., filtering, amplifying, de-noising)]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify a first health testing device of the plurality of health testing devices of Macoviak (e.g., the thermometer, scale, BP cuff etc.) to incorporate a signal processing and data generation function as taught by Toth (i.e., to incorporate amplifiers, pre-filters, de-noisers before transmission as in Macoviak ¶138) in order to enhance 

Macoviak fails to teach comparing the health data and generating a corresponding report. 
Ou teaches a method for generating a medical report for a user [entire disclosure – see at least abstract] comprising obtaining health data of a user [general embodiment of blood glucose data obtaining / reporting detailed throughout entire disclosure – e.g., ¶146 et seq. — but can also apply for other measurement devices per ¶72]; comparing at least a portion of the generated physical health data of the user to one or more corresponding ranges of healthy data values; [see esp. ¶¶547-560 with Table 4 where blood glucose (BG) is explicitly compared to both ranges and thresholds for later feedback/reports — see esp. ¶550];   
and based at least in part on the comparison(s) of at least the portion of the generated physical health data of the user to the one or more corresponding ranges of healthy data values, generating a physical exam report that includes all or a subset of the generated physical health data and that indicates any of the generated physical health data that falls outside of the one or more corresponding range(s) of healthy data values.  [abnormal BG feedback (report generation) to patient detailed throughout numerous embodiments and a majority of the disclosure — see esp. Fig. 5B showing message with abnormal BG level, Fig. 14D with report, also metric count of times outside of normal range on Fig. 14E, Figs. 35A-B]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Macoviak to incorporate the health data comparison and 

For claim 16, Macoviak teaches  The method of claim 15, wherein generating the physical health data of the user using the plurality of physical health testing devices includes: generating (a) blood pressure health data of the user, (b) heart rate health data of the user, or (c) both the blood pressure health data and the heart rate health data, using (i) a blood pressure monitor of the plurality of physical health testing devices, (ii) a heart rate monitor of the plurality of physical health testing devices, or (iii) both the blood pressure monitor and the heart rate monitor; [per Fig. 12, ¶101, and ¶126];
generating electrocardiogram health data of the user, phonocardiogram health data of the user, or both the electrocardiogram health data and the phonocardiogram health data, using (1) a stethoscope of the plurality of physical health testing devices, (2) an electrocardiogram device of the plurality of physical health testing devices, or (3) both the stethoscope and the electrocardiogram device; [per ¶¶129-136; Figs. 11-12]; 
and generating blood health data of the user using a blood test device of the plurality of physical health testing devices. [per ¶102 and ¶131; Fig. 13]. 

For claim 17, Ou teaches (in the motivated combination of claim 15) further comprising presenting on the display of the user device all or a subset of the generated physical health data, all or a subset of the physical exam report, or both all or the subset [feedback and report generation interfaces shown throughout all embodiments as occurring on mobile devices / mobile terminals via WiFi interface (i.e., smartphones) per ¶¶72-73, ¶97, ¶391].  As motivated in claim 15.

For claim 18, Macoviak teaches  The method of claim 15, further comprising storing (a) all or a subset of the generated physical health data, (b) all or a subset of the physical exam report, or (c) both all or the subset of the generated physical health data and all or the subset of the physical exam report, on (i) one or more remote servers, (ii) one or more remote databases, or (iii) the one or more remote servers and the one or more remote databases, in one or more entries associated with an account of the user. [server / networks for EHR detailed throughout entire disclosure – see at least ¶58, ¶¶150-155].

For claim 19, Ou teaches (in the motivated combination of claim 15) further comprising 
(a) based at least in part on the physical exam report, recommending the user consult a healthcare professional; [Fig. 5B showing advice to contact medical consultant] [more generally arranging and electronically scheduling consultation with healthcare professional is a central feature throughout entire disclosure of Ou (automated scheduling can be considered a form of a recommendation — i.e., to comply with the phone app)];
	(b) generating a code associated with the user and all or a subset of the physical exam report; 

	or (d) any combination thereof.  As motivated in claim(s) 15

For claim 20, Macoviak teaches  The method of claim 15, wherein the user is a first user, and wherein the method further comprises: supplying the first user with the modular physical health testing system; after supplying the first user with the modular physical health testing system, receiving the modular physical health testing system from the first user; sterilizing and/or restocking the physical health testing system; and supplying a second user different than the first user with the modular physical health testing system. [multi-user embodiments including providing kits to multiple users and kiosk embodiments throughout entire disclosure – see at least beginnings of ¶¶94-95 detailing first responders utilizing the kit (i.e., to give to a subject in need); Figs. 10-17 depict modules being taken out of / put back into kit (restocking) per ¶¶104-106 (allowing different modules or different combinations of modules for different needs of different subjects); verbatim restock per ¶263, ¶¶311-312]. 

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791